                                                                               United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                       IN THE UNITED STATES DISTRICT COURT                         February 20, 2019
                        FOR THE SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk
                                 HOUSTON DIVISION



DONNA WALKER,                                  §
                                               §
                       Plaintiff,              §
                                               §
v.                                             §
                                               §
DEUTSCHE BANK NATIONAL TRUST                   §
COMPANY, AS TRUSTEE FOR ARGENT                 §        CIVIL ACTION NO. H-17-2231
SECURITIES INC., ASSET-BACKED                  §
PASS-THROUGH CERTIFICATES,                     §
SERIES 2003-W10; OCWEN LOAN                    §
SERVICING, LLC; and BUCKLEY                    §
MADOLE p. c.
         I        I                            §
                                               §
                       Defendants.             §




                              MEMORANDUM OPINION AND ORDER



     Plaintiff           Donna     Walker      ("Walker"      or     "Plaintiff")           sued

defendants Deutsche Bank National Trust Company,                          as Trustee for

Argent Securities Inc.,               Asset-Backed Pass-Through Certificates,

Series       2003 -W10        ("Deutsche   Bank"),     Ocwen       Loan   Servicing,          LLC

("Ocwen"),       and      Buckley      Madole,      P.C.      ( "BPC")     (collectively,

"Defendants")            in     the    295th       Judicial      District      Court           of

Harris County, Texas, under Cause No. DC-2017-39739. 1                       Plaintiff's

Petition       seeks     declaratory       relief    and   asserts        claims     against

Deutsche Bank for breach of contract and breach of the Texas Debt



     1
     See Plaintiff's Original Petition ("Plaintiff's Petition"),
Exhibit C-1 to Notice of Removal, Docket Entry No. 1-3.
Collection Act          ("TDCA"),      Tex.     Fin.    Code§         392.304(a)(8),         and

against Ocwen and BPC for breach of the TDCA and the Fair Debt

Collection Practices Act ( "FDCPA"), 15 U.S. C. § 1692e. 2                         Defendants

timely     removed      the     action. 3       Pending          before     the    court     are

Defendants Deutsche Bank National Trust Company, as Trustee, and

Ocwen Loan Servicing, LLC's Motion for Summary Judgment ("Deutsche

Bank/Ocwen' s MSJ")          (Docket Entry No. 16) and Buckley Madole, P. c. 's

Motion for Summary Judgment                ("BPC's MSJ")         (Docket Entry No. 23).

For the reasons stated below,                 both motions will be granted,                  and

this action will be dismissed with prejudice.


                                      I.     Background

     In October of 2003 Plaintiff signed a Promissory Note ("Note")

originally           payable     to        Argent       Mortgage          Company,         LLC. 4

Contemporaneously, Plaintiff and her then-husband, James D. Snowden

("Snowden"),         executed a       Texas    Home     Equity       Security      Instrument

("Deed     of    Trust")      securing       repayment       under    the    Note    with     an

interest        in   real     property       located        in   Pearland,        Texas     (the

"Property") . 5        The     Note    and    Deed     of    Trust    were    subsequently


     2
      See Plaintiff's Petition, Exhibit C-1 to Notice of Removal,
Docket Entry No. 1-3, pp. 10-16.
     3
         See Notice of Removal, Docket Entry No. 1.
     4
      See Texas Home Equity Adjustable Rate Note, Exhibit A-1 to
Deutsche Bank/Ocwen's MSJ, Docket Entry No. 16-1, p. 8.
     5
      See Texas Home Equity Security Instrument, Exhibit A-2 to
Deutsche Bank/Ocwen's MSJ, Docket Entry No. 16-1, p. 12.

                                              -2-
assigned to Deutsche Bank,          the current mortgagee on the loan. 6

Plaintiff and Snowden divorced in 2007, and Plaintiff conveyed to

Snowden all her rights, title, and interest in the Property via a

Special Warranty Deed. 7

      Plaintiff first defaulted on the Note in 2004. 8            The Note has

since been through what Deutsche Bank and Ocwen call "a series of

cycles involving a payment default,            notice of acceleration,     the

filing      of   an   application   for     order   permitting    non-judicial

foreclosure under Rule 736 of the Texas Rules of Civil Procedure,

and then the making and acceptance of payments on the Loan, only

for   the    cycle to then repeat." 9         During this     cycle Defendants

accelerated the Note in 2005,         2009,    and 2011. 10    Defendants also

applied for and obtained four separate orders under Texas Rule of

Civil Procedure 736 ("Rule 736") allowing non-judicial foreclosure


      6
      See Corporate Assignment of Deed of Trust, Exhibit A-3 to
Deutsche Bank/Ocwen's MSJ, Docket Entry No. 16-1, p. 31.
      7
     See November 18, 2013, Letter from Donna Walker to Ocwen,
Exhibit 2 to Plaintiff's Response to Defendants' Motion for Summary
Judgment ("Plaintiff's Response"), Docket Entry No. 21-2.
      8
      See Notice of Intention to Foreclose [2004] , Exhibit A-4 to
Deutsche Bank/Ocwen's MSJ, Docket Entry No. 16-1, pp. 35-36.
      9
          See Deutsche Bank/Ocwen's MSJ, Docket Entry No. 16, p. 3.
      10
      See Notice of Acceleration Judicial Foreclosure Pursuant to
Art. XVI § SO(a) (6) of Texas Constitution [2005], Exhibit A-5 to
Deutsche Bank/Ocwen's MSJ, Docket Entry No. 16-1, p. 37; Notice of
Acceleration [2009], Exhibit A-ll to Deutsche Bank/Ocwen's MSJ,
Docket Entry No. 16-1, p. 63; Notice of Acceleration of Loan
Maturity [2011], Exhibit A-16 to Deutsche Bank/Ocwen's MSJ, Docket
Entry No. 16-1, p. 87.

                                      -3-
on the Property. 11        After each acceleration, Plaintiff or Snowden

would make (and Defendants would accept) payments on the Note. 12

     Litigation ensued after Plaintiff and Snowden's fifth default

on the Note.       Defendants sent a new notice of default and intent to

accelerate on August 30, 2013. 13                  Defendants accelerated the loan

balance       on October    7,   2013 . 14         Defendants   also   filed   a   fifth

Rule 736 application on June 3, 2014. 15                In response, Snowden filed

a lawsuit against Deutsche Bank, Ocwen, and a law firm, Mackie Wolf

Zientz    &   Mann, P. C. ( "MWZM") , alleging that Deutsche Bank failed to

foreclose on the Property within the time limit provided by the

Texas Civil Practice and Remedies Code and that its lien on the



     11
      See Order Granting Rule 736 Application for Foreclosure of
Home Equity Lien [2005], Exhibit A-7 to Deutsche Bank/Ocwen's MSJ,
Docket Entry No. 16-1, pp. 46-48; Order to Proceed with Notice of
Foreclosure Sale and Foreclosure Sale [2007], Exhibit A-9 to
Deutsche Bank/Ocwen's MSJ, Docket Entry No. 16-1, pp. 55-56; Order
to Proceed with Notice of Foreclosure Sale and Foreclosure Sale
[2009], Exhibit A-13 to Deutsche Bank/Ocwen's MSJ, Docket Entry
No. 16-1, pp. 71-73; Home Equity Foreclosure Order [2012],
Exhibit A-18 to Deutsche Bank/Ocwen's MSJ, Docket Entry No. 16-1,
pp. 95-96.
     12
          See Deutsche Bank/Ocwen's MSJ, Docket Entry No. 16, p. 3.
     13
      See Notice of Default and Intent to Accelerate [2013] ,
Exhibit A-19 to Deutsche Bank/Ocwen's MSJ, Docket Entry No. 16-1,
p. 100.
     14
      See Notice of Acceleration of Loan Maturity          [2013] ,
Exhibit A-20 to Deutsche Bank/Ocwen's MSJ, Docket Entry No. 16-1,
p. 104.
     15
      See Application for an Expedited Order Under Rule 736 on a
Home Equity Loan, Exhibit A-21 to Deutsche Bank/Ocwen's MSJ, Docket
Entry No. 16-1, pp. 107-10.

                                             -4-
Property      had    therefore         expired. 16     Snowden       also     alleged      that

Deutsche Bank, Ocwen, and MWZM each violated the FDCPA and TDCA by

misrepresenting that Deutsche Bank's lien on the Property was valid
                                                             17
and by improperly threatening foreclosure.                          This court issued an

opinion holding that Deutsche Bank had a valid lien on the Property

and granting summary judgment for Deutsche Bank, Ocwen, and MWZM.

Snowden v.       Deutsche        Bank National       Trust        Company,    Civil Action

No.   H-14-2963,          2015    WL    5123436      (S.D.   Tex.      Aug.    31,   2015).

Plaintiff was not a party in the Snowden litigation. 18

      Plaintiff filed this action on June 14, 2017, alleging that

the Note and Deed of Trust are invalid on the same basis alleged

and rejected in Snowden -- that Defendants'                        lien on the Property

has   expired       and    that    Defendants        therefore       have     no   right    to

foreclose on the Property. 19             Defendants subsequently abandoned the

2013 acceleration by written notice on July 7, 2017. 20




      16
      Snowden v. Deutsche Bank National Trust Company, Civ. Act.
No. H-14-2963, 2015 WL 5123436, at *2-*4 (S.D. Tex. Aug. 31, 2015).
      17
           Id. at *4.
      18
      See Docket in H-14-2963, Snowden v. Deutsche Bank National
Trust Company, et al. (S.D. Tex.).
      19
      See Plaintiff's Petition, Exhibit C-1 to Notice of Removal,
Docket Entry No. 1-3, p. 6.
      20
      See July 7, 2017, Letter from Michael R. Steinmark to Donna
Walker, James Snowden, and Ira Joffe, Exhibit B-2 to Deutsche
Bank/Ocwen's MSJ, Docket Entry No. 16-2, pp. 5-6.

                                             -5-
                 II.    Motions for Summary Judgment

     Defendants claim that they are entitled to summary judgment on

two different bases:     First,   Deutsche Bank and Ocwen argue that

Plaintiff's claims are barred by res judicata.           Second, Deutsche

Bank, Ocwen, and BPC all argue that they are entitled to summary

judgment because there are no genuine disputes of material fact

regarding any of Plaintiff's substantive claims.


A.   Standard of Review

     Summary judgment is appropriate if the movant establishes that

there is no genuine dispute about any material fact and the movant

is entitled to judgment as a matter of law.         Fed. R. Civ. P. 56(a).

Disputes about material facts are genuine "if the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party."   Anderson v.   Liberty Lobby,    Inc.,     106 S.   Ct.   2505,   2510

(1986).   The moving party is entitled to judgment as a matter of

law if "the nonmoving party has failed to make a sufficient showing

on an essential element of her case with respect to which she has

the burden of proof."    Celotex Corp. v. Catrett, 106 S. Ct. 2548,

2552 (1986).

      A party moving for summary judgment "must 'demonstrate the

absence of a genuine issue of material fact,' but need not negate

the elements of the nonmovant' s case."     Little v. Liguid Air Corp.,

37 F.3d 1069, 1075 (5th Cir. 1994)      (en bane)    (per curiam)    (quoting

Celotex, 106 S. Ct. at 2553).     "If the moving party fails to meet

                                  -6-
this initial burden, the motion must be denied, regardless of the

nonmovant' s response."              Id.        If the moving party meets this burden,

Rule 56(c)          requires the nonmovant to go beyond the pleadings and

show    by         affidavits,      depositions,          answers   to   interrogatories,

admissions on file,                or other admissible evidence that specific

facts exist over which there is a genuine issue for trial.                                 Id.

The nonmovant "must do more than simply show that there is some

metaphysical doubt as to the material facts."                        Matsushita Electric

Industrial Co., Ltd. v. Zenith Radio Corp., 106 S. Ct. 1348, 1356

(1986) .

        In reviewing the evidence "the court must draw all reasonable

inferences in favor of the nonmoving party, and it may not make

credibility determinations                  or weigh the         evidence."      Reeves     v.

Sanderson Plumbing Products,                     Inc., 120 S. Ct. 2097, 2110           (2000).

The court resolves factual controversies in favor of the nonmovant,

"but only when there is an actual controversy, that is, when both

parties have submitted evidence of contradictory facts."                               Little,

37 F.3d at 1075.


B.      Res Judicata

        The doctrine of claim preclusion, or res judicata, "treats a

judgment       1   once   rendered,        as    the    full   measure   of   relief    to be

accorded between the same parties on the same 'claim' or 'cause of

action.    1
               "   Kaspar Wire Works, Inc. v. Leco Engineering and Machine,

Inc.,    575        F.2d 530   1   535     (5th Cir.       1978).    The goal     of     claim

                                                  -7-
preclusion is to guard against multiple lawsuits between the same

parties adjudicating the same issues.             See id.        A claim is barred

by res judicata if

        (1) the parties are identical or in privity; (2) the
        judgment in the prior action was rendered by a court of
        competent jurisdiction; (3) the prior action was con-
        cluded by a final judgment on the merits; and (4) the
        same claim or cause of action was involved in both
        actions.

Test Masters Educational Services, Inc. v. Singh, 428 F.3d 559, 571

(5th Cir.        2005).     Two actions     involve   the   same claim for res

judicata purposes if they involve a common nucleus of operative

fact.    Agrilectric Power Partners, Ltd. v. General Electric Co., 20

F.3d 663, 665 (5th Cir. 1994)            (internal quotations omitted).

        A non-party       can be    bound by a    prior     judgment     under    res

judicata principles if a party to the original suit is "so closely

aligned     to     the    non-party's    interests    as    to    be   his   virtual

representative."          Meza v.   General Battery Corp.,         908 F.2d 1262,

1267 (5th Cir. 1990)          (citing Aerojet-General Corp. v. Askew, 511

F.2d 710,    719     (5th Cir.),    cert.   denied,   96 S.      Ct.   210   (1975)).

Binding a    non-party this way "requires more than a                    showing of

parallel interests or, even, a use of the same attorney in both

suits."     Freeman v. Lester Coggins Trucking, Inc., 771 F.2d 860,

864 (5th Cir, 1985).         Under Texas law parties can be in privity in

at least three ways:          "(1) they can control an action even if they

are not parties to it;         (2) their interests can be represented by a

party to the action; or (3)             they can be successors in interest,

                                         -8-
deriving    their   claims    through    a    party   to   the    prior    action."

Amstadt v. United States Brass Corp.,            919 S.W.2d 644,          653   (Tex.

1996).    A subsequent plaintiff is in privity with a prior plaintiff

when "the parties share an identity of interests in the basic legal

right that is the subject of the litigation."               Id.

     Deutsche Bank and Ocwen argue that this court's judgment in

Snowden, 2015 WL 5123436, bars Plaintiff's claims.                Plaintiff does

not dispute that this court had jurisdiction in Snowden, or that

Snowden ended in a final judgment on the merits. 21               The same claims

are involved in both cases:       Plaintiff now asserts claims that are

virtually identical to those asserted in Snowden based on the same

factual allegations. 22      The court also concludes that Plaintiff and

Snowden are in privity.        Plaintiff acknowledges that she conveyed

all of her interest in the Property to Snowden.                    Plaintiff and

Snowden's legal rights are both derivative of their interest in the

same real property and the contracts associated with it: the Note

and Deed of Trust.     Plaintiff and Snowden are also represented by

the same attorney.     The court therefore concludes that Plaintiff's

claims against Deutsche Bank and Ocwen are barred by res judicata.



     21
      The court granted summary judgment for the defendants in
Snowden that disposed of all of Snowden's claims against the
defendants.
     22
      Snowden involved the same Note and Deed of Trust on the same
real property, and the claims in both this case and Snowden arose
from the same challenged conduct by Deutsche Bank and Ocwen.

                                        -9-
c.      Validity of the Deed of Trust

        Under Texas law a real property lien and the power of sale to

enforce it become void if a lender does not foreclose within four

years of the day the borrower's cause of action accrues.                             Tex. Civ.

Prac. & Rem. Code § 16.035; Holy Cross Church of God in Christ v.

Wolf, 44 S.W.3d 562, 567 (Tex. 2001).                   "If a note secured by a real

property lien is accelerated pursuant to the terms of the note,

then         the    date     of   accrual     becomes       the     date   the       note    was

accelerated."           Khan v. GBAK Properties, Inc., 371 S.W.3d 347, 353

(Tex.        App.          Houston   [1st Dist.]      2012,       no pet.) .       A note     is

effectively accelerated once                 the noteholder sends              the borrower

{1) notice of intent to accelerate and (2) notice of acceleration.

Holy Cross,           44 S.W.3d at 566.         A noteholder that exercises its

option to accelerate has a statutory right to abandon acceleration

before the limitations period expires, restoring the contract to

its original condition,               including the note's original maturity

date.         Khan,    371    S.W.3d at      353;    Tex.    Civ.    Prac.     &   Rem.     Code

§ 16.038. 23          A noteholder can abandon acceleration by sending a

notice to the borrower pursuant to § 16.038 of the Texas Civil

Practice and Remedies Code.                 Tex. Civ. Prac. & Rem. Code § 16.038.

A noteholder who abandons acceleration pursuant to§ 16.038 thus no

longer needs           to    foreclose   within      four    years    from     the    date   of


        23
      The court is not persuaded by Plaintiff's argument that
§ 16.038 is unconstitutional. See Plaintiff's Response, Docket
Entry No. 21, pp. 13-16.

                                              -10-
acceleration because         §   16.038 provides that the note continues to

be governed by       §   16.035 as though no acceleration had occurred.

Id.     A noteholder can also abandon acceleration by continuing to

accept payments.         Holy Cross, 44 S.W.3d at 567.              A noteholder may

abandon acceleration even after obtaining an order of foreclosure

pursuant to Rule 736.            Biedryck v.     u.s.    Bank National Association,

No. 01-14-00017-CV, 2015 WL 2228447, at *4-*5 (Tex. App. --Houston

[1st Dist.] May 12, 2015, no pet.).

        Defendants first accelerated the Note in 2005, and thereafter,

Plaintiff or Snowden made payments on the loan, which Defendants

accepted.           Defendants       therefore      abandoned       the     July       2005

acceleration.         After Defendants         accelerated      the      Note    in   2009,

Plaintiff or Snowden again made payments on the Note and Defendants

accepted those payments.             Defendants therefore abandoned the May

2009 acceleration.           Defendants accelerated the Note for a third

time    in   July    2011,    and    thereafter         Plaintiff   or    Snowden     made

payments     on   the    Note,    which   Defendants        accepted.           Defendants

therefore also abandoned the July 2011 acceleration.                       As the court

held in Snowden, Defendants therefore abandoned each of the 2005,

2009,    and 2011 accelerations.            See Snowden,        2015 WL 5123436 at

*3-*4.24

        Defendants accelerated the balance of the loan again in August

of 2013.     Plaintiff's causes of action based on this acceleration


     24 See also Loan Repayment Histories, Exhibit A-24 to Deutsche
Bank/Ocwen's MSJ, Docket Entry No. 16-1, pp. 135-70.

                                          -11-
accrued in August of 2013.                 The four-year statute of limitations

would therefore expire in August of 2017.                    On July 7, 2017,           less

than four years after the 2013 acceleration, counsel for Defendants

sent     to     Plaintiff     a   notice     rescinding     or    waiving    all     prior

accelerations on the Note pursuant to Texas Civil Practice and

Remedies Code§ 16.038.              Plaintiff does not allege that Defendants'

notice failed to meet the requirements of § 16.038.                          Defendants

therefore successfully abandoned the 2013 acceleration in July of

2017,        before   the    statute   of     limitations    imposed    by     §   16.035

expired.         Plaintiff's        claims    against     Defendants    rely       on   the

invalidity of          Defendants'     lien on      the    Property.       Because      the

statute of limitations on Defendants' right to enforce the lien has

not     expired,       the   Note    and     Deed   of    Trust   remain     valid      and

enforceable.          Plaintiff's claim against Deutsche Bank for breach of

contract therefore fails as a matter of law, and Plaintiff is not

entitled to declaratory relief.


D.      FDCPA and TDCA Claims

        Plaintiff alleges that Deutsche Bank, Ocwen, and BPC violated

the TDCA, Tex. Fin. Code§ 392.304(a) (8), and that Ocwen and BPC

violated the FDCPA, 15 U.S.C. § 1692e, by misrepresenting that the

lien on the Property was valid and by improperly threatening to

institute foreclosure proceedings. 25 As discussed above, Defendants



        25
      See Plaintiff's Petition, Exhibit C-1 to Notice of Removal,
Docket Entry No. 1-3, pp. 10-16.

                                             -12-
have        a   valid    lien     on    the    Property,      and     therefore        have    not

misrepresented            their        right    to    foreclose       on     the       Property.

Plaintiff's TDCA claims against Deutsche Bank, Ocwen, and BPC and

Plaintiff's FDCPA claims against Ocwen and BPC therefore fail as a

matter of law. 26


                                       III.    Conclusion

       For the          reasons    stated above,           Defendants      are    entitled to

summary judgment on Plaintiff's claims for two reasons.                                   First,

Plaintiff's claims against Deutsche Bank and Ocwen are barred by

res judicata.           Second, Defendants are entitled to summary judgment

because there are no genuine issues of material fact with respect

to Plaintiff's substantive claims.                    The summary judgment evidence

establishes that Defendants abandoned the 2005,                            2009,       2011,   and

2013 accelerations, meaning that the statute of limitations imposed

by   Tex.       Civ.     Prac.     & Rem.      Code    §     16.035    has       not    expired.

Defendants' lien on the Property therefore remains valid.

       Accordingly, Defendants Deutsche Bank National Trust Company,

as Trustee,        and Ocwen Loan Servicing,                 LLC's Motion for Summary

Judgment (Docket Entry No. 16) is GRANTED; Buckley Madole, P.C.'s



       26
      The court need not discuss any potential immunity from suit
that BPC may enjoy under Texas law because Plaintiff has failed to
demonstrate the existence of a genuine issue of material fact
regarding her substantive claims against BPC, and BPC is entitled
to judgment as a matter of law.      See BPC' s MSJ, Docket Entry
No. 23, pp. 4-6.

                                               -13-
Motion for Summary Judgment (Docket Entry No. 23) is GRANTED; and

this action will be dismissed with prejudice.

     SIGNED at Houston, Texas, on this 20th day of February, 2019.




                                                SIM LAKE
                                      UNITED STATES DISTRICT JUDGE




                               -14-
